19-10971-dsj         Doc 67   Filed 04/12/19 Entered 04/12/19 12:42:07            Main Document
                                            Pg 1 of 1



Lucian B. Murley (DE Bar No. 4892)
SAUL EWING ARNSTEIN & LEHR LLP
1201 N. Market Street , Suite 2300
P.O. Box 1266
Wilmington, DE 19899
302-421-6898
E-mail: luke.murley@saul.com

Attorneys for Equinix, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  )
In re:                                            ) Chapter 11
                                                  )
SIZMEK INC., et al.,                              ) Case No. 19-10971 (SMB)
                                                  )
                        Debtors.                  ) Jointly Administered
                                                  )

                 MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

         I, Lucian B. Murley, request admission, pro hac vice, before the Honorable Stuart M.

Bernstein, to represent Equinix, Inc., a creditor in the above-referenced case.

         I certify that I am a member in good standing of the Bars of the Commonwealth of

Pennsylvania and the States of Delaware and New Jersey, and, if applicable, the bar of the U.S.

District Court for the District of Delaware.

         I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.

Dated: March 19, 2019

                                               /s/ Lucian B. Murley
                                               Lucian B. Murley
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               1201 North Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6898
                                               Email: luke.murley@saul.com




34805479.1 4/12/19
